In an accounting proceeding, petitioners appeal from an order of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated March 29,1982, which denied their motion for a further bill of particulars as to respondent’s objections to the account. Order affirmed, with $50 costs and disbursements to respondent payable personally by the petitioners. The appeal is without merit. We suggest that this be considered by the Surrogate should petitioners apply for counsel fees and expenses incurred upon this appeal (see Matter of Reimers, 264 NY 62, 64). Damiani, J. P., Lazer, Mangano and Brown, JJ., concur.